Citation Nr: 1644733	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, other than sinusitis.

2.  Entitlement to service connection for a lymph node and skin condition, other than acne and rosacea.

3.  Entitlement to service connection for a heart condition with lower ventricle leaks. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to May 1999.

This appeal came to the Board of Veterans' Appeals from the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a heart condition, a respiratory condition, and a skin condition.  For the following reasons, the Board finds a remand is warranted for additional Compensation and Pension (C&P) examinations.

In June and July 2010, the Veteran submitted a written statement to the VA explaining that her in-service pregnancy and childbirth complications of edema, preeclampsia, toxemia, and hypertension served as a catalyst for her current heart condition.  Moreover, she believed her in-service exposure to a gas chamber and fuel spill caused her current skin and respiratory conditions.  The Veteran stated that the fuel spill and related medical care was well-documented in her file. 

In May 2013, the Veteran's representative stated that the Veteran's chest pain began in service with a documented description of the pain and was further complicated by her child's birth.  The VA, however, had failed to obtain the records from Madigan Army Hospital in Tacoma, Washington, documenting the birth and complications.  The representative stated the Veteran's current heart condition was well-documented in the Veteran's VA medical records.  As for the Veteran's benign lymph node growths, the Veteran's representative stated the lymph node growth began with her 1998 exposure to jet fuel.

In May 2013, the Veteran stated that she disagreed with the RO's finding that she did not suffer from a respiratory condition, as her medical records clearly demonstrated an obstructed airway disease, secondary to her chronic sinusitis.

In June 2013, the Veteran underwent a C&P examination for a respiratory condition.  The examiner determined the Veteran suffered from reactive airway disease, first diagnosed in 2009 by private pulmonologists.  At the conclusion of the examination, the examiner stated the Veteran did not suffer from a respiratory condition.

Given the available evidence of record, indicating a possible link between in-service incidents and the Veteran's claimed conditions, initial VA examinations are necessary to determine whether the Veteran's heart condition and lymph nodes are related to her time in the service.

Moreover, the Board finds an additional examination for the Veteran's respiratory condition claim necessary.  In the June 2013 examination, the Veteran determined the Veteran did not suffer from any respiratory condition, without any discussion of the Veteran's already service-connected sinus condition and her previously diagnosed obstructed airway disease.  The Board cannot rely upon a medical conclusion that fails to take into consideration all of the facts pertinent to the Veteran's case.

Lastly, the RO needs to take the appropriate steps to obtain the Veteran's maternity records from the Madigan Army Hospital in Tacoma, Washington.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from Madigan Army Hospital in Tacoma, Washington.  If the records are unavailable, documentation of the attempts must be placed in the record.

2.  After the above has been completed, schedule the Veteran for an examination with an appropriate examiner to determine if the Veteran suffers from a heart condition, and if it is as likely as not (50 percent probability or greater) that the Veteran's heart condition is related to her time in service.  The examiner is asked to particularly discuss the Veteran's in-service chest pain incident, as well as her in-service childbirth and diagnosed edema, preeclampsia, toxemia, and hypertension, and determine whether or not those conditions could have caused or aggravated the Veteran's current condition.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine if the Veteran suffers from a lymph node condition, and if it is as likely as not (50 percent probability or greater) that the Veteran's lymph node condition is related to her time in service.  The examiner is asked to particularly discuss the Veteran's in-service exposure to fuel and determine whether or not such exposure could have caused or aggravated the Veteran's current condition.

4.  Schedule the Veteran for an examination with an appropriate examiner to determine if the Veteran suffers from a respiratory condition, other than sinusitis, and if it is as likely as not (50 percent probability or greater) that the Veteran's condition is related to her time in service, and/or if the Veteran's already service-connected sinusitis could have caused or aggravated the Veteran's current condition.  The examiner is also asked to particularly discuss the Veteran's in-service exposure to fuel, as well as the Veteran's 2009 reactive airway disease, and any possible effects on the Veteran's respiratory condition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


